      0:20-cv-02596-JMC          Date Filed 08/19/20     Entry Number 44        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 FEDERAL TRADE COMMISSION,
                                                       Civil Action No.: 0:20-cv-02596-JMC
         Plaintiff,

         v.
                                                       ORDER LIFTING TEMPORARY
 ABSOLUTE FINANCIAL SERVICES LLC,                      SEAL OF FTC FILINGS
 et al.,

         Defendants

        This matter is before the court pursuant to Plaintiff Federal Trade Commission’s (“FTC”)

Motion to Lift Temporary Seal of FTC Filings (ECF No. 41). In its Motion, the FTC requests that

the court lift the temporary seal on the FTC’s filed documents because service upon Defendants

has been perfected and the danger that advance knowledge by Defendants would pose to the court’s

ability to obtain effective final relief, including restitution for defrauded consumers, has passed.

(Id. at 2–3.)

        Upon consideration of the FTC’s assertions, the court GRANTS the FTC’s Motion (ECF

No. 41) and INSTRUCTS the Clerk of Court to lift the seal and make publicly accessible on the

docket all documents filed by the FTC and associated Orders, including the following documents:

             ECF No. 1 – FTC’s Ex Parte Motion to Temporarily Seal Case File Pursuant to Local
              Civ. Rule 5.03 (D.S.C.);

             ECF No. 1-1 – FCT’s Memorandum in Support of Its Ex Parte Motion to Temporarily
              Seal Case File Pursuant to Local Civ. Rule 5.03 (D.S.C.);

             ECF No. 1-2 – Declaration and Certification of FTC Counsel Pursuant to Local Civ.
              Rule 5.03(B)(2) (D.S.C.);

             ECF No. 1-3 – [proposed] Order Temporarily Sealing Case File;

             ECF No. 4 – FTC’s Ex Parte Motion for Temporary Restraining Order with an Asset
              Freeze, Appointment of Receiver, and Other Equitable Relief, and Order to Show

                                                 1
0:20-cv-02596-JMC       Date Filed 08/19/20     Entry Number 44       Page 2 of 3




     Cause Why a Preliminary Injunction Should Not Issue;

    ECF No. 4-1 – FTC’s Memorandum in Support of Its Ex Parte Motion for Temporary
     Restraining Order with an Asset Freeze, Appointment of Receiver, and Other Equitable
     Relief, and Order to Show Cause Why a Preliminary Injunction Should Not Issue;

    ECF No. 4-2 – Table of Exhibits in Support of FTC’s Ex Parte Motion for Temporary
     Restraining Order with an Asset Freeze, Appointment of Receiver, and Other Equitable
     Relief, and Order to Show Cause Why a Preliminary Injunction Should Not Issue;

    ECF No. 4-3 – PX01 – Declaration of Brigid Corbett;

    ECF No. 4-4 – PX02 – Declaration of Andrew Kipnis;

    ECF No. 4-5 – PX03 – Declaration of Deedra Brewer;

    ECF No. 4-6 – PX04 – Declaration of Kathryn Mulloy;

    ECF No. 4-7 – PX05 – Declaration of Court Nederveld;

    ECF No. 4-8 – PX06 – Declaration of Lauren Ray;

    ECF No. 4-9 – PX07 – Declaration of Jennifer Shartle;

    ECF No. 4-10 – PX08 – Declaration of Jillian Jones;

    ECF No. 4-11 – PX09 – Declaration of Denise McLane;

    ECF No. 4-12 – PX10 – Declaration of Kary Martin;

    ECF No. 4-13 – PX11 – Declaration of Michael Tunney;

    ECF No. 4-14 – PX12 – Declaration of Daniel McKeown;

    ECF No. 4-15 – PX13 – Declaration of Megan Arrowood;

    ECF No. 4-16 – PX14 – Declaration of Rhiannon Modzelewski;

    ECF No. 4-17 – PX15 – Declaration of Lyndsie Erickson;

    ECF No. 4-18 – PX16 – Declaration of Joelle Schnorr;

    ECF No. 4-19 – PX17 – Declaration of Katherine Moody;

    ECF No. 4-20 – PX18 – Declaration of Michael Goldstein;

                                        2
     0:20-cv-02596-JMC       Date Filed 08/19/20      Entry Number 44       Page 3 of 3




         ECF No. 4-21 – PX19 – Appendix of Unpublished Cases part 1;

         ECF No. 4-22 – PX19 – Appendix of Unpublished Cases part 2;

         ECF No. 4-23 – Rule 65 Certification and Declaration of FTC Counsel in Support of
          the FTC’s Ex Parte Motion for Temporary Restraining Order with an Asset Freeze,
          Appointment of Receiver, and Other Equitable Relief, and Order to Show Cause Why
          a Preliminary Injunction Should Not Issue, and Ex Parte Motion to Temporarily Seal
          Case File;

         ECF No. 4-24 – FTC’s Recommendations for a Receiver;

         ECF No. 4-25 – [proposed] Ex Parte Temporary Restraining Order with an Asset
          Freeze, Appointment of Receiver, and Other Equitable Relief, and Order to Show
          Cause Why a Preliminary Injunction Should Not Issue;

         ECF No. 16 – Order Temporarily Sealing Case File;

         ECF No. 18 – Temporary Restraining Order;

         ECF No. 23 – Order Appointing Receiver;

         ECF No. 25 – FTC’s Ex Parte Motion to Extend Seal for 24 hours; and

         ECF No. 26 – Order Extending Temporary Seal 24 hours.

      IT IS SO ORDERED.




                                                 United States District Judge
August 19, 2020
Columbia, South Carolina




                                             3
